DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Species I, Subspecies IA of Figs. 1-7 and 12-14 (claims 1-7, 11, 13, 14-16 and 18-20) in the reply filed on 06/03/2021 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire application would not place a serious burden on the examiner.  This is not found persuasive because Applicant has not provided any reasons to support that the species proposed by the examiner are not distinct species.  Furthermore, the search is not coextensive as evidenced by different search for different species.  Therefore, the search and examination of the entire application would place a serious burden on the examiner.  It is noted that claim 16 is read on nonelected Species III (Figs. 15-17), but not elected Species I.  Therefore, claims 1-7, 11, 13, 14-15 and 18-20 are examined and claims 8-10, 12, 16-17 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered), (see MPEP § 714[R6]).
In this case, nonelected claims 8-10, 12 and 16-17 must be indicated as (Withdrawn). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 10, 879,225).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kim (Fig. 1) discloses a semiconductor package comprising: a lower semiconductor chip 110 on a substrate 100; at least one upper semiconductor chip 120 on the lower semiconductor chip; a heat spreader 140 bonded on the lower 
Regarding claims 2, 7 and 11, Kim (Fig. 1) further discloses: heat transfer materials 130 between the lower semiconductor chip 110 and the heat spreader 140 and between the at least one upper semiconductor chip 120 and the heat spreader 140; the lower semiconductor chip 110 is flip-chip bonded to the substrate; the first protrusion 142 and the non-protruding portion 143 are spaced apart in a first horizontal direction, and the heat spreader extends in a second horizontal direction crossing the first horizontal direction.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al (US 7,361,986).
Regarding claim 1, Yuan (Fig. 8) discloses a semiconductor package comprising: a lower semiconductor chip 34 on a substrate 30; at least one upper semiconductor chip 
Regarding claims 2, 6-7 and 11, Yuan (Fig. 8) further discloses: heat transfer materials 46 (“conducts heat”, column 4, lines 3-5) between the lower semiconductor chip 34 and the heat spreader 38 and between the at least one upper semiconductor chip 36 and the heat spreader 38; the first protrusion and the at least one upper semiconductor chip 36 are spaced apart by at least 100 um (column 4, lines 27-30) in a horizontal direction; the lower semiconductor chip 34 is flip-chip bonded to the substrate; and the first protrusion and the non-protruding portion are spaced apart in a first horizontal direction, and the heat spreader  38 extends in a second horizontal direction crossing the first horizontal direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 10,879,225) in view of Karnezos (US 2004/0195667).
	Regarding claims 3-4, Kim does not disclose an upper surface of the heat spreader further includes a recessed portion and the encapsulant is configured to partially cover an upper surface of the heat spreader.
	However, Karnezos (Fig. 6B) teaches a semiconductor package comprising an upper surface of the heat spreader further includes a recessed portion to form a notch 625 and the encapsulant 617 is configured to partially cover an upper surface of the heat spreader 626.  Accordingly, it would have been obvious to modify the device of Kim by including a recessed portion on an upper surface of the heat spreader and configuring encapsulant partially covering an upper surface of the heat spreader in order to form a notch that would interlock the heat spreader and the encapsulant and prevent delamination, as taught by Karnezos ([0066]).
Regarding claim 19, Kim (Fig. 1) discloses a semiconductor package comprising: a lower semiconductor chip 110 on a substrate 100; at least one upper semiconductor chip 120 on the lower semiconductor chip; a heat spreader 140 bonded on the lower semiconductor chip 110 and the at least one upper semiconductor chip 120, the heat spreader including a protrusion 142 and a non-protruding portion 143 on a lower surface thereof such that the non-protruding portion 143 is in contact with an upper surface of the at least one upper semiconductor chip 120; heat transfer materials 130 connecting the lower semiconductor chip 110 and the at least one upper semiconductor chip 120 to the heat spreader 140; and a encapsulant 150 surrounding the substrate, the lower 
Kim does not disclose an upper surface of the heat spreader 140 is partially exposed.
However, Karnezos (Fig. 6B) teaches a semiconductor package comprising an upper surface of the heat spreader partially exposed and including a recessed portion to form a notch 625.  Accordingly, it would have been obvious to modify the device of Kim by partially exposed an upper surface of the heat spreader and including a recessed portion on an upper surface of the heat spreader in order to form a notch that would interlock the heat spreader and the encapsulant and prevent delamination, as taught by Karnezos ([0066])
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 7,361,986).
Yuan (Fig. 8) does not disclose side surfaces of the first protrusion connected to the non-protruding portion are rounded.
However, it is noted that in the real word process, side surfaces of the first protrusion connected to the non-protruding portion in Fig. 8 of Yuan would not be perfectly straight lines because of the etching conditions.  Therefore, it would have been obvious to have side surfaces of the first protrusion connected to the non-protruding portion being rounded depending upon the fabricating conditions which are used for etching process.  It appears that these changes produce no functional differences and therefore would have been obvious. 
Claims 3-4, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 7,361,986) in view of Karnezos (US 2004/0195667).
Regarding claims 3-4, Yuan does not disclose an upper surface of the heat spreader further includes a recessed portion and the encapsulant is configured to partially cover an upper surface of the heat spreader.
However, Karnezos (Fig. 6B) teaches a semiconductor package comprising an upper surface of the heat spreader further includes a recessed portion to form a notch 625 and the encapsulant 617 is configured to partially cover an upper surface of the heat spreader 626.  Accordingly, it would have been obvious to modify the device of Yuan by including a recessed portion on an upper surface of the heat spreader and configuring encapsulant partially covering an upper surface of the heat spreader in order to form a notch that would interlock the heat spreader and the encapsulant and prevent delamination, as taught by Karnezos ([0066]).
Regarding claim 19, Yuan (Fig. 8) discloses a semiconductor package comprising: a lower semiconductor chip 34 on a substrate 30; at least one upper semiconductor chip 36 on the lower semiconductor chip; a heat spreader 38 bonded on the lower semiconductor chip 34 and the at least one upper semiconductor chip 36, the heat spreader 38 including a protrusion 38-1 and a non-protruding portion 50 on a lower surface thereof such that the non-protruding portion 50 is in contact with an upper surface of the at least one upper semiconductor chip 36 through heat conducting portion 46 of molding 48 (column 4, lines 6-9); heat transfer materials 46 (“conducts heat”, column 4, lines 3-5) connecting the lower semiconductor chip 34 and the at least one upper semiconductor chip 36 to the heat spreader 38; and a encapsulant 48 
Yuan does not disclose an upper surface of the heat spreader 38 is partially exposed.
However, Karnezos (Fig. 6B) teaches a semiconductor package comprising an upper surface of the heat spreader partially exposed and including a recessed portion to form a notch 625.  Accordingly, it would have been obvious to modify the device of Yuan by partially exposed an upper surface of the heat spreader and including a recessed portion on an upper surface of the heat spreader in order to form a notch that would interlock the heat spreader and the encapsulant and prevent delamination, as taught by Karnezos ([0066]).
Regarding claim 20, Yuan (Fig. 8) does not disclose side surfaces of the first protrusion connected to the non-protruding portion are rounded.
However, it is noted that in the real word process, side surfaces of the first protrusion connected to the non-protruding portion in Fig. 8 of Yuan would not be perfectly straight lines because of the etching conditions.  Therefore, it would have been obvious to have side surfaces of the first protrusion connected to the non-protruding portion being rounded depending upon the fabricating conditions which are used for etching process.  It appears that these changes produce no functional differences and therefore would have been obvious.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 7,361,986) in view of Refai-Ahmed (US 2010/0230805).

However, Refai-Ahmed Fig. 1) teaches a semiconductor package comprising: a heat spreader 30 includes a second protrusion in contact with an upper surface of a substrate 12, the second protrusion protruding more than the first protrusion in a vertical direction.  Accordingly, it would have been obvious to modify the heat spreader of Yuan by including a second protrusion protruding more than the first protrusion and the second protrusion in contact with an upper surface of the substrate in order to provide heat dissipating from the substrate, as taught by Refai-Ahmed.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 7,361,986) in view of Tomioka et al (US 2005/0029651).
Regarding claim 14, Yuan (Fig. 8) discloses a semiconductor package comprising: a first lower semiconductor chip 34 on a substrate; at least one first upper semiconductor chip 36 on the first lower semiconductor chip; a first heat spreader 38 bonded on the first lower semiconductor chip 34 and the at least one first upper semiconductor chip 36, the first heat spreader 38 including a protrusion 38-1 and a non-protruding portion 50 on a lower surface thereof such that the protrusion 38-1 is in contact with the first lower semiconductor chip 34 through heat conducting portion 46 of molding 48 (column 4, lines 3-5) and the non- protruding portion 50 is in contact with the at least one first upper semiconductor chip 36 through heat conducting portion 46 of molding 48 (column 4, lines 6-9); and a encapsulant 48 surrounding at least the 
Yuan does not disclose at least one second upper semiconductor chip on a second lower semiconductor chip.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, Tomioka (Figs. 5-6) teaches a known semiconductor package comprising a plurality of semiconductor chip structures each having the same structure as each other.  Accordingly, it would have been obvious to modify the device of Yuan by including an addition a second lower semiconductor chip and a second upper semiconductor chips which are duplicated from the first lower semiconductor chip and the first upper semiconductor chips in order to provide a known semiconductor package which comprises a plurality of semiconductor chip structures for performing a multiple electronic functions according to the requirement of the integrated circuit applications.  
Regarding claim 15, Yuan (Fig. 8) discloses the heat spreader in contact with the lower semiconductor chip and the at least one upper semiconductor chip, and Tomioka (Fig. 6) teaches the obviousness of forming a duplicated structure including a first heat spreader 23 in contact with a first second semiconductor chip 19 and a second heat spreader 24 in contact with the second semiconductor chip 20. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al and Tomioka et al as applied to claim14 above, and further in view of Karnezos (US 2004/0195667).

However, Karnezos (Fig. 6B) teaches a semiconductor package comprising an upper surface of the heat spreader partially exposed and including a recessed portion to form a notch 625.  Accordingly, it would have been obvious to further modify the device of Yuan by partially exposed an upper surface of the heat spreader and including a recessed portion on an upper surface of the heat spreader in order to form a notch that would interlock the heat spreader and the encapsulant and prevent delamination, as taught by Karnezos ([0066]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,879,225. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent includes all the limitations of the specified claims of the present application.  Moreover, the claim in the instant application is either broader version of the claim in U.S. Patent ('651) or is obvious variations thereof.  

Regarding claim 2, claim 1 of U.S. Patent also claims heat transfer materials between the lower semiconductor chip and the heat spreader and between the at least one upper semiconductor chip and the heat spreader (claim 1, lines 10-20).
Claims 14-15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,879,225 in view of Tomioka et al (US 2005/0029651).
Regarding claims 14-15, claims 1-3 of U.S. Patent ‘225 claim a semiconductor package comprising: a first lower semiconductor chip; at least one first upper semiconductor chip on the first lower semiconductor chip (claim 1, lines 1-9); a first heat spreader bonded on the first lower semiconductor chip and the at least one first upper semiconductor chip (claim 1, lines 15-20), the first heat spreader including a protrusion and a non-protruding portion on a lower surface thereof such that the protrusion is in 
U.S. Patent ‘225 does not disclose at least one second upper semiconductor chip on a second lower semiconductor chip.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, Tomioka (Figs. 5-6) teaches a known semiconductor package comprising a plurality of semiconductor chip structures each having the same structure as each other.  Accordingly, it would have been obvious to modify the device of the U.S. Patent by including an addition a second lower semiconductor chip and a second upper semiconductor chips which are duplicated from the first lower semiconductor chip and the first upper semiconductor chips in order to provide a known semiconductor package which comprises a plurality of semiconductor chip structures for performing a multiple electronic functions according to the requirement of the integrated circuit applications.  
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,879,225 in view of Karnezos (US 2004/0195667). 
Regarding claim 19, claims 1-3 of U.S. Patent ‘225 claim a semiconductor package comprising: a lower semiconductor chip on a substrate; at least one upper semiconductor chip on the lower semiconductor chip (claim 1, lines 1-9); a heat 
U.S. Patent ‘225 does not disclose an upper surface of the heat spreader is partially exposed.
However, Karnezos (Fig. 6B) teaches a semiconductor package comprising an upper surface of the heat spreader partially exposed and including a recessed portion to form a notch 625.  Accordingly, it would have been obvious to modify the device of the U.S. Patent by partially exposed an upper surface of the heat spreader and including a recessed portion on an upper surface of the heat spreader in order to form a notch that would interlock the heat spreader and the encapsulant and prevent delamination, as taught by Karnezos ([0066]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817